Mr. Justice Wolf
delivered the opinion of the Court.
We are concerned with a motion to dismiss an appeal from the District Court of Humacao. The record was filed in this Court on the 30th of December 1938. The appellant obtained from this Court a large number of extensions of time for filing her brief. The last of these extensions expired on the 26th of May 1939. No further extension was made and none was prayed.
On July 19,1939, the appellee moved to dismiss the appeal for lack of a proper brief and the motion came up for a hearing on the 24th of July 1939. On that same day, for the first time, the appellant filed her brief. She did not accompany it with any motion that it should be considered by the court, nor was any affidavit of merits filed with it.
We have, however, examined the brief to see whether the appeal has any merits and we find enough to overrule the motion.
The motion to dismiss will be overruled.
Mr. Justice Travieso took no part in the decision of this case.